Citation Nr: 0108046	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1977 to February 
1987.

The veteran filed a claim in March 1987 for service 
connection for high blood pressure and back pain.  By rating 
decision in June 1987 service connection for history of 
hypertension with headaches and history of low back strain 
was denied.  The veteran was notified of that decision by 
letter of that same month.  In November 1999, the veteran 
filed a request to reopen his claim for service connection 
for high blood pressure, hypertension, and a back problem.  
This appeal arises from a January 2000 rating decision from 
the Columbia, South Carolina Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for a back disability 
and for high blood pressure/hypertension had not been 
submitted.  A Notice of Disagreement was filed in February 
2000 and a Statement of the Case was issued in February 2000.  
A substantive appeal was filed in February 2000 with a 
request for a hearing at the RO before a local hearing 
officer.  Additionally in March 2000, the veteran requested a 
hearing at the RO before a local hearing officer.  In May 
2000, the abovenoted RO hearing was held.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability is the subject of the Remand decision below.


FINDINGS OF FACT

1.  By rating decision dated in June 1987, the RO denied 
service connection for hypertension.  The veteran was 
notified of that decision in that same month.

2.  The veteran did not file a timely substantive appeal to 
that determination, and it became final.

3.  The additional evidence submitted in connection with the 
claim has not been considered previously and is so 
significant that it must be considered with all the evidence 
of record to fairly decide the claim for service connection 
for hypertension.

4.  It is at least as likely as not that hypertension had its 
onset during the veteran's military service.


CONCLUSIONS OF LAW

1.  The June 1987 decision of the regional office that denied 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 (2000).

2.  Evidence received since the June 1987 RO decision is new 
and material, and, thus, the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 1991 and Supp. 
2000); 38 C.F.R. 3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in October 1977, no 
history of high blood pressure was reported.  On examination, 
the veteran's heart, chest and lungs, and vascular system 
were clinically evaluated as normal.  The veteran's blood 
pressure was 134/86.

In June 1983, the veteran was seen for complaints of fever 
and swollen feet.  His blood pressure was 140/106.  The 
diagnosis/assessment included cellulitis and contact 
dermatitis.  

In February 1985, the veteran was seen for a weight 
evaluation.  He reported that he did not have elevated blood 
pressure and did not take medication for elevated blood 
pressure.

In June 1985, the veteran was seen with complaints of low 
back pain for one day.  His blood pressure was 137/68.  The 
assessments included lumbar strain.  

In October 1985, the veteran was seen with complaints of 
diarrhea with headache for three days.  His blood pressure 
was 130/90.  The assessment included rule out viral syndrome 
with minor dehydration.  

 In November 1985, the veteran was seen with complaints of an 
upset stomach, diarrhea, and fever for two days.  His blood 
pressure was 160/92.  The assessment included viral syndrome.

Three days later in November 1985, the veteran was seen with 
complaints of diarrhea for one week.  His blood pressure 
readings were 126/100, 140/100, 138/140 [sic].  The 
assessment included gastroenteritis.  

Three days later in November 1985, the veteran was seen with 
complaints of persistent diarrhea and one episode of emesis.  
His blood pressure readings were 140/110, 132/92, and 
136/106.  The assessment included prolonged diarrhea, 
question viral versus bacteria versus parasitic.   

In May 1986, the veteran was seen for a weight evaluation.  
He reported that he did not have elevated blood pressure and 
did not take medication for elevated blood pressure.

In December 1986, the veteran was seen with complaints of 
cold.  He had a fever, muscle aches, headaches, sinus 
congestion, sore throat, and ringing in the ears for one day.  
His blood pressure was 160/106. 

In February 1987, the veteran was seen for blood pressure 
check for clearing.  His blood pressure in the right arm was 
140/94 and in the left was 143/98.  The assessment included 
hypertension.  He had three days left of active duty.  It was 
indicated that they were unable to follow up.  It was 
recommended that the veteran follow up with the VA.

In March 1987, the veteran filed a claim for service 
connection for high blood pressure.

On a VA examination in April 1987, the veteran reported that 
he was diagnosed as having hypertension at the time of his 
discharge from the service.  He was told by the service 
physician that he would not be put on treatment as he was 
being discharged and would be treated by VA doctors when he 
saw them.  He was currently on no medication and did have 
occasional intermittent headaches.  He denied other 
symptomatology.  The blood pressure readings were 128/88 
sitting; 130/86 recumbent; and 125/90 standing.  The 
diagnoses included history of hypertension.  

By rating action of June 1987, service connection for 
hypertension was denied.  The RO determined that the 
disability was not found by evidence of record.  The veteran 
was notified of this decision in that same month.  

Evidence received subsequent to the June 1987 rating action 
includes the following: 

In November 1999, the veteran submitted copies of service 
medical records including a portion of a separation 
examination from January 1987, wherein the veteran's heart, 
chest and lungs, and vascular system were clinically 
evaluated as normal.  Additionally, a record of a blood 
pressure check from January 1987, includes that on the first 
day, the veteran's blood pressure in the right arm was 136/92 
and in the left arm it was 142/106; in the afternoon, it was 
130/90 in the right arm, and 138/90 in the left arm.  On the 
second day, in the morning, in the right arm it was 150/102, 
and in the left was 150/100; in the afternoon it was 146/100 
in the right arm and 148/98 in the left.  On the third day, 
in the morning, it was 150/106 in the right arm and 144/98 in 
the left arm; in the afternoon it was 154/84 in the right arm 
and 164/90 in the left arm.

In November 1999, the veteran filed a request to reopen his 
claim for service connection for disabilities to include 
hypertension.

Also received in November 1999, were treatment records from 
Brandon Sick, M.D., dating from June 1998 to November 1998 
where it was indicated that the veteran was treated for 
disabilities to include hypertension, fairly well controlled.

Included in the claims file in November 1999 was a November 
1999 VA treatment record that included that the veteran's 
blood pressure readings were 171/84 and 167/85.

By rating action of January 2000 it was determined that new 
and material evidence to reopen the claim for service 
connection for hypertension had not been submitted.  The 
current appeal to the Board arises from this action.

At the RO hearing in May 2000, the veteran and his spouse 
testified regarding a disability not at issue.  Additionally, 
the veteran and his spouse testified that he had elevated 
blood pressure in service.  He reported that he was first put 
on medication in 1998 by Dr. Sick.  He reported that he had 
VA treatment immediately after service but was not put on 
medication.  He did not follow through with treatment after 
that.  He was currently on medication for hypertension 
prescribed at a VA Medical Center. 

Included in the claims folder in July 2000 were VA treatment 
records from May 1987 to October 1987 that include that in 
May 1987 the veteran was seen requesting a blood pressure 
check as advised by the Winston-Salem RO, claims department.  
He was not on medication.  His blood pressure was 130/90 in 
the left and 144/100 in the right.  A re-check approximately 
one hour later showed 164/94 in the left and 140/96 in the 
right.  The diagnoses included mild hypertension.  

In May 1987, the veteran's blood pressure was 170/110.  The 
diagnoses included hypertension.

In June 1987, it was indicated that the veteran was not on 
any medication.  His blood pressure was 150/90.  The 
assessment included hypertension.  

Included in the claims file in July 2000 were service records 
of the veteran not relevant to the current issue.

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Caselaw provides for a three-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  
It is noted that legislation was enacted subsequent to these 
cases which eliminated the well grounded claim requirement.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above. 

The evidence submitted since the June 1987 rating action 
includes VA treatment records from 1987, within one year of 
the veteran's separation from service, indicating treatment 
for hypertension as well as recent records from Dr. Sick 
indicating current treatment for hypertension.  This evidence 
is sufficient to reopen the veteran's claims for service 
connection for hypertension.  The evidence is new in that it 
has not been considered previously and it is not cumulative 
of evidence already of record.  It is also material as it 
bears directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A) for the specific requirements for 
developing claims. 

Further, the Board notes that the reopening of the veteran's 
claim raises a due process issue which was addressed by the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant 
to Bernard, the Board must consider whether addressing the 
veteran's claim on a de novo basis would cause prejudice to 
the veteran if it was not so considered by the RO.  In light 
of the decision in this case, any potential prejudice to the 
veteran precipitated by the reopening of this claim will be 
rendered moot.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and 
cardiovascular disease becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).

In this case, the veteran had elevated blood pressure 
readings in service.  At separation, a provider instructed 
him to go to the VA regarding hypertension.  While on the VA 
examination shortly after service, the veteran's blood 
pressure readings were normal, VA treatment records from 
within one year after service demonstrate that the veteran 
had hypertension.  Current treatment records from Dr. Sick 
continue to show that the veteran has hypertension.  
Therefore, the totality of the evidence indicates that it is 
at least as likely as not that the veteran's current 
hypertension was incurred in service.  



ORDER

Entitlement to service connection for hypertension is granted 


REMAND

Whether new and material evidence has been submitted
to reopen a claim for service connection for a back 
disability

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter 
referred to as the Act].  Among other things, this Act 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the act is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  With regard to new legislation 
or VA issue, the Court of Veterans Appeals has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Because of the changes in the notice and 
duty to assist provisions brought about by this Act, a remand 
is required.   

Initially, it is noted that all of the veteran's service 
medical records are not included in the claims file.  The 
veteran has submitted copies of service medical records not 
included in the originals associated with the claims file, 
including the front page of a January 1987 separation 
examination.  Therefore, an attempt should be made to obtain 
originals of all of the veteran's service medical records.

Additionally, any treatment records since the veteran's 
service, both private and VA, not already of record should be 
obtained, including from Brandon Sick, M.D., and the 
Fayetteville, North Carolina; Raleigh, North Carolina; and 
Columbia, South Carolina VA Medical Centers.  An attempt 
should be made to get records from Lee County Hospital or 
from where those records have been transferred, as noted at 
the May 2000 RO hearing.

Following this development, if appropriate, a VA orthopedic 
examination regarding a back disability should be scheduled.  
The duty to assist requires providing a VA examination where, 
as in this case, such examinations may substantiate 
entitlement to the benefit sought. 

Accordingly, the case is being Remanded for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

The notification to the veteran should 
include, but not be limited to, a request 
that he submit new and material medical 
evidence that a current back disability 
had its onset in service.  

2.  The RO should make an attempt to 
secure all of the originals of the 
veteran's service medical records through 
official channels, including the January 
1987 separation examination.  Inquiry 
should also be made of the veteran as to 
whether he has service medical records in 
his possession.  If so, he should forward 
all records to the RO.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability since service.  After securing 
the necessary release, the RO should 
obtain these records, to include those 
from Brandon Sick, M.D., and the 
Fayetteville, North Carolina; Raleigh, 
North Carolina; and Columbia, South 
Carolina VA Medical Centers.  An attempt 
should be made to get records from Lee 
County Hospital or from where those 
records have been transferred.

4.  The veteran's request to reopen his 
claim for entitlement to service 
connection for a back disability should 
be reevaluated.  If it is determined that 
new and material evidence has been 
submitted, the veteran should be 
scheduled for an appropriate examination.  
The examiner should be asked to determine 
if it is at least as likely as not that 
any current back disability had its onset 
in or is otherwise related to military 
service.  If the decision remains adverse 
to the veteran, all interested parties 
should be issued a supplemental statement 
of the case.  This should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The appropriate current criteria 
should be used in discussing the new and 
material issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



